Citation Nr: 0831534	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for the residuals of rotator cuff tear of 
the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from December 1987 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Buffalo, New York.  Since that time, the veteran 
has relocated to Kentucky and the claim is now being serviced 
by the Louisville, Kentucky, Regional Office.  

The issue of entitlement to service connection for a right 
shoulder disability (the veteran's reopened claim) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection for the residuals a rotator cuff tear 
of the right shoulder was denied by the agency of original 
jurisdiction in a December 1998 rating decision on the basis 
that the evidence did not show that the veteran was suffering 
from a current right shoulder disability.  

3.  The evidence received subsequent to the December 1998 
RO's decision includes additional information showing 
complaints involving the right shoulder and medical records 
showing treatment for a right shoulder condition.  This 
evidence is not duplicative or cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The December 1998 RO's decision denying entitlement to 
service connection for a right shoulder rotator cuff 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a rotator cuff 
tear of the right shoulder has been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a right shoulder 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the veteran's 
service-connection claim for a right shoulder disability, and 
the decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In September 1998, the veteran submitted a claim for VA 
benefits; she specifically requested that service connection 
be granted for the residuals of a rotator cuff tear of the 
right shoulder.  She reported that she had been treated for a 
right shoulder condition while in service and that she 
continued to suffer from right shoulder problems after her 
release from active duty.  The RO reviewed her claim and in 
December 1998, it denied the veteran's claim.  

When the RO denied the veteran's claim, the RO noted that the 
veteran had indeed been treated for ailments of the right 
shoulder while she was in service.  However, the RO noted 
that the veteran had not proffered evidence showing that she 
had received treatment for a right shoulder disability since 
her release from service in February 1990.  Although it was 
not noted by the RO, the evidence was negative for findings 
indicative that, in 1998, the veteran was actually suffering 
from a current disability of the right shoulder.  The veteran 
was notified of this decision but she did not appeal said 
action.  Thus, the December 1998 decision is deemed a final 
decision.

The veteran has now come to the VA (and the Board) requesting 
that her claim be reopened.  To support her claim, she has 
submitted statements claiming that she has suffered from pain 
and discomfort in the right shoulder since service.  She has 
proffered statements from her husband indicating that he has 
observed the veteran experiencing pain in the shoulder.  Also 
tendered are medical records showing that she has received 
treatment for a right shoulder disability since she left the 
US Army in 1990.  

Although the veteran has provided these various documents and 
statements to the RO, the RO has concluded that the veteran 
has not submitted new and material evidence sufficient to 
reopen her claim.  The veteran has appealed the RO's action 
to the Board for resolution.

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
considered by agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a December 1998 rating decision denied the 
veteran's claim seeking entitlement to service connection for 
the residuals of a rotator cuff tear of the right shoulder.  
The basis for that denial was that the evidence did not show 
treatment for the claimed disability since the appellant left 
service.  The veteran was notified of that decision but she 
did not perfect her appeal; hence, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

When the RO denied service connection, it based its decision 
on the veteran's service medical records, the veteran's 
application for benefits, and written documents submitted by 
the veteran.  In making its decision, the RO concluded that 
there was insufficient evidence to substantiate the veteran's 
claim that she was then suffering from a right shoulder 
disability and that she had received treatment for said 
condition after she left the US Army.  Since then, the 
veteran has submitted written statements and she has 
proffered a plethora of medical treatment records.  

This evidence is new.  It was not of record prior to December 
1998.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran did have symptoms and 
manifestations of a chronic right shoulder after she was 
discharged and that she might currently be suffering from a 
right shoulder disorder.  Hence, it is the conclusion of the 
Board that this evidence is material because it does relate 
to a previously unestablished fact necessary to substantiate 
the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a right shoulder disability is 
reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2007).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the veteran now 
suffers from a chronic right shoulder disability that is 
related to the condition she received treatment for while she 
was in service.  


ORDER

The claim for entitlement to service connection for a right 
shoulder disability is reopened, and to this extent, the 
appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
the residuals of a rotator cuff tear of the right shoulder, 
the VA has a duty to develop the veteran's claim prior to the 
issuance of a decision on the merits of the claim.  To ensure 
that the VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, in accordance 
with the VCAA, and to ensure full compliance with due process 
requirements, this case must be REMANDED to the RO/AMC for 
the further development of evidence.

1.  The RO/AMC should schedule the 
veteran for an orthopedic examination of 
the right shoulder.  The examiner must be 
a medical doctor and not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  The orthopedist should 
specifically note and identify all 
orthopedic symptoms and manifestations of 
the right shoulder that are found.

Upon completion of the physical portion 
of the examination, the examiner should 
interpret the data collected from the 
exam.  The doctor must review the 
veteran's claims folder, any and all 
radiological reports and actual x-rays, 
and all medical records available to 
him/her.  The examiner must comment on 
whether the veteran now suffers from a 
right shoulder disability, and if so, the 
etiology of the found condition.  The 
examiner should specifically provide 
comments on whether any found right 
shoulder disability is related to any 
condition for which the veteran received 
treatment therefor while she was in the 
US Army.  

If an opinion on these matters cannot be 
stated in terms of medical certainty, the 
examiner should express the opinions in 
terms of probability or likelihood, i.e., 
whether it is likely or unlikely or at 
least as likely as not that the found 
condition is related to service.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The examiner should take into account any 
statements made by the appellant or any 
other individuals that are contained in 
the claims folder.  If any matter cannot 
be medically determined without resort to 
mere speculation, this should be 
commented on by the examiner in the 
respective report.

A complete rationale for any opinion 
expressed should be included in the 
review.  The claims folder and this 
Remand must be made available to the 
examiner for review before the review.  
The results proffered by the doctor must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a right shoulder disability.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


